Citation Nr: 9926660	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for patellofemoral pain 
syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from December 6, 1985, to 
August 5, 1990.  He also served on active military duty for 
three years, 11 months, and 28 days prior to December 6, 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 decision by the RO which 
granted service connection for superficial residuals of a 
laceration of the left foot and patellofemoral pain syndrome 
of the left knee, assigned zero percent (noncompensable) 
evaluations therefor, and denied entitlement to a 10 percent 
evaluation under 38 C.F.R. § 3.324 on account of multiple 
noncompensable disabilities.  Although the RO also denied 
service connection for deeper residuals of a laceration of 
the left foot (i.e., "cut tendon") by its February 1996 
decision, the veteran did not appeal the RO's determination 
as to that issue.

This case was previously before the Board in March 1998 and 
February 1999.  In March 1998, the Board granted a 10 percent 
rating for superficial residuals of a laceration of the left 
foot.  The Board explained that further consideration of the 
claim for benefits under 38 C.F.R. § 3.324 was not required, 
inasmuch as the 10 percent evaluation available under section 
3.324 cannot be assigned in combination with any other 
rating.  The remaining claim-entitlement to a compensable 
rating for patellofemoral pain syndrome of the left knee-was 
remanded to the RO for additional development.  The case was 
returned to the Board in January 1999, and in February 1999 
the Board once again remanded the left knee claim to the RO.

In its March 1998 and February 1999 dispositions, the Board 
framed the issue now on appeal in terms of the veteran's 
entitlement to an increased rating.  More recently, however, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized the issue on appeal as set forth on the 
title page of this action.


REMAND

When the Board remanded this case to the RO in February 1999, 
it requested that the veteran be examined for purposes of 
assessing the relative severity of his service-connected left 
knee disability.  The Board also requested that the RO take 
adjudicatory action on the left knee claim, taking into 
consideration the principles set forth in VAOPGCPREC 23-97 
(July 1, 1997).  If any benefit sought remained denied, a 
supplemental statement of the case (SSOC) was to be issued, 
and the veteran and his representative were to be given an 
opportunity for response.

Unfortunately, the record does not reflect that the requested 
development has been completed.  Although the record shows 
that the RO forwarded the veteran's file to the VA Medical 
Center (VAMC) in Charleston, South Carolina, in March 1999, 
the file does not contain an examination report of any kind 
dated subsequent to the Board's February 1999 remand.  There 
is nothing to show that the RO has re-adjudicated the left 
knee claim since that time, or that a SSOC has been prepared.  
In addition, although it appears from the record that the 
file was returned to the Board for a "Travel Board 
[hearing]," there is nothing in the record currently before 
the Board which reflects that the veteran desires such a 
hearing.  (The record presently before the Board shows that 
the veteran requested a Board hearing in a May 1996 
substantive appeal.  However, he withdrew that request in 
July 1996, and later failed to report for a hearing before RO 
personnel in April 1997.)

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been completed, another remand is now required.  38 C.F.R. § 
19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ensure that the 
evidentiary development sought by the 
Board in its February 1999 remand is 
completed, and that all records 
pertaining thereto are associated with 
the file.

	2.  The RO should then take adjudicatory 
action on the veteran's claim of 
entitlement to a compensable rating for 
his service-connected left knee 
disability.  In so doing, the RO should 
give consideration to the principles 
enunciated in VAOPGCPREC 23-97 (July 1, 
1997).  The RO should also give 
consideration to the assignment of 
"staged ratings," in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought is denied, a SSOC should 
be issued, and the veteran and his 
representative should be given an 
opportunity for response.

	3.  The RO should review the veteran's 
records, including records placed in any 
temporary file maintained by the RO, and 
determine whether he desires a Board 
hearing at the RO.  If so, the RO should 
take appropriate action to accommodate 
the veteran's request.

After the foregoing development has been completed, the 
claims folder should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


